27 F.3d 571
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Deborah Rogers BROWN, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Defendant-Appellee.
No. 93-2941.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 17, 1994.Filed:  June 24, 1994.

Before BOWMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Deborah Rogers Brown sought supplemental security income benefits in May 1990, alleging a disability due to anxiety attacks.  The Department of Health and Human Services denied her application for benefits both initially and upon reconsideration.  In a hearing before an Administrative Law Judge (ALJ), Brown testified that because of panic attacks she had not been employed since May 1990.  The medical evidence showed a history of treatment for mental impairments since 1983.  Reports of treating physicians in 1990 concluded that Brown had genuine panic attacks but that she was capable of performing activities of daily living and low stress employment.  In 1991, Brown reported to her treating psychiatrist that her medication was controlling the panic attacks.  The ALJ found that although Brown suffers from panic attacks with agoraphobia (the fear of panic attacks among crowds), her impairments are not severe and do not limit her ability to perform basic work-related tasks.


2
The ALJ's decision became final agency action upon the Appeals Council's refusal to grant review.  Brown sought judicial review pursuant to 42 U.S.C. Sec. 405(g), and the district court1 granted summary judgment in favor of the Secretary.  Brown appeals the district court's order of summary judgment, contending that the Secretary's decision to deny benefits is not supported by substantial evidence on the whole record.


3
Having reviewed the record, we conclude that the district court did not err in finding that the Secretary's decision that Brown was not disabled was supported by substantial evidence on the record as a whole, and that an opinion would have no precedential value.  Accordingly, we affirm on the basis of the district court's memorandum and order.  See 8th Cir.  R. 47B.



1
 The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties.  See 28 U.S.C. Sec. 636(c)